Order entered July 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00577-CR

                            GARRY DEAN STRONER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-33918-R

                                            ORDER
        The Court GRANTS the State’s July 5, 2013 motion for extension of time to file the

State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE